Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered March 30, 1994, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding an allegedly improper statement made by the prosecutor is unpreserved for appellate review (see, CPL 470.05 [2]; People v Williams, 46 NY2d 1070). In any event, contrary to the defendant’s contention, the isolated comment did not shift the People’s burden of proving the defendant’s guilt beyond a reasonable doubt (see, People v Lilly, 139 AD2d 671).
There is no merit to the defendant’s contention that the knife recovered from the crime scene should not have been admitted into evidence, since the prosecution established a proper foundation for its admission (see, People v Julian, 41 NY2d 340; People v Mirenda, 23 NY2d 439).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Copertino, Krausman and Florio, JJ., concur.